Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Claims 1-20 are currently pending and have been examined. Claims 1, 2, 5, 11, 12, 13 18  have been amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Bregman-Amitai et al. (WO2016013004A1) 

With respect to claim 1, Bregman-Amitai discloses a method comprising: 
receiving patient feature data; (‘004: Abstract: receiving imaging data of a computed tomography (CT) scan of a body of a patient containing at least a bone portion.)
determining similarity of pre-stored models  with the patient feature data, wherein a database of the pre-stored models is analyzed to assess similarity indicating that feature preparation of the pre-stored models is compatible with the patient feature data (‘004;page/lines 5/1-5: The similarity of the spinal column of the patient to a healthy model may be compared.;  page/lines 13/30-14/2: The prediction may take place based on retrospective analysis of imaging modality data (for example, on pre-stored data), and/or real-time analysis of imaging modality data); (
for the determination of the similarity indicative of the feature preparation being compatible with the patient feature data: 
conducting the feature preparation for the patient feature data based on the pre-stored model determined to be similar (‘004; page/lines 4/30-5/2: the extracted features are associated with the risk of osteoporotic fractures include at least one member of a group consisting of: vertebra upper edge flatness, vertebra upper and lower edge angles, vertebrae height changes, and spinal column similarity to healthy model) , wherein the feature preparation retrieves reusable features associated with the similar pre-stored model, where the reusable features comprise pre- calculated features of the model (‘004; page/lines 47/13-16: The healthy values may be pre-calculated per category or a function may define the adjustment of the global healthy values to the specific patient, for example, adjustments based on the demographics and/or other medical information of the patient. The healthy value may be predefined for existing pathologies) and are identified from using a patient identifier to which different types of structured and unstructured data (‘004; page/lines 50/1`3-15: The feature and/or parameter calculation and/or processing order are selected for identification of patients with a low risk threshold for a respective state). 
tuning a machine learning model configured to output a prediction probability of a patient condition using results of the feature preparation and patient feature data (‘004; page/lines 14/13-15: The prediction may include a probability of the risk, for example, about 75% chance, about 60-80% chance, or other probability values and/or ranges; page/lines 15/1-4: provide a basis for automatic machine based learning, to predict the risk of osteoporotic fracture in a patient; page/lines 53/25-26 an accurate registration may provide a better tuning of the parameters;  page/lines 54/1-4: the HU model based parameter may be calcul;ated in a hierarchy of tuning and accuracy)  ; and
determining readmission probability using a combination of the pre-stored model determined to be similar and results of the feature preparation and patient feature data (‘004; page/lines 14/24-31: The prediction may include the effects of medical conditions and/or medical treatments that may lead to secondary osteoporosis and/or fracture, such as gastrointestinal disease, bone marrow disorders, endocrinopathies, malignancy, drugs (e.g., corticosteroids, chemotherapy), or other medical conditions and/or medical treatments. The medical conditions and/or medical treatments may be obtained, for example, automatically from the patient EHR and/or from the CT referral. The prediction may be based on other factors, such as race, osteoporosis risk factors and/or the like in combination with the imaged data. The Examiner interprets CT referral construed as readmission) 
Bregman-Amitai does not disclose a reusable feature. However, Bregman-Amitai discloses the health values to be pre-calculated per category or a function defining the adjustment of the global health values to specific patient (‘004; page/lines 47/13-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make use the method of Bregman-Amitai in order to provide the health values to be pre-calculated per category or a function defining the adjustment of the global health values to specific patient (‘004; page/lines 13-16).
Claims 11 and 18 are rejected as the same reason with claim 1. 

With respect to claim 2, Bregman-Amitai teaches the method of claim 1, wherein the prediction probability is for a future patient condition that is used to form a patient treatment plan (‘004; page/lines 3/27-28). 
Claim 19 is rejected as the same reason with claim 2. 

With respect to claim 3, Bregman-Amitai teaches the method of claim 1, further comprising providing a data lineage that identifies one or more data sources of data used for the pre-stored model and machine learning model.  (004; page/lines 4/22-29.)
Claim 13, 14 and 20 are rejected as the same reason with claim 3. 

With respect to claim 4, Bregman-Amitai teaches the method of claim 1, further comprising a user interface to provide a dataset for tests associated with the machine learning model wherein the dataset comprises at least one of a patient dataset, a medical dataset, a lab dataset, and a doctor's note dataset (‘004; page/lines 37/20-26) 

With respect to  claim 5, Bregman-Amitai teaches the method of claim 1, further comprising creating non-pre-calculated features for other patient feature data determined not to be similar with pre-stored models (‘004; page/lines 47/13-16) and joining the pre-calculated features and the created non-pre-calculated features (;004; page/lines 59/13-15). 
Claim 12 is rejected as the same reason with claim 5. 

With respect to claim 6, Bregman-Amitai teaches the method of claim 1, further comprising outputting a model name, a model identifier, a reusable data source, a reusable feature, a reusable feature path, and a similarity score  (‘004; page/lines 4/28, page/lines 44/1-2; page/line 49/27-30) 

With respect to claim 7, Bregman-Amitai teaches the method of claim 1, further comprising outputting a similar model, wherein the similar model list comprises a user selection for training models.   (‘004; page/lines 55/1-12) : 

With respect to claim 8, Bregman-Amitai teaches the method of claim 1, wherein determining similarity of pre-stored models further comprises: 
004; page/lines 47/13-16); 
outputting a similar model list with the pre-stored models based on the search results (‘004; page/lines 13/30-14/2); and 
in response to determining that a pre-stored model from the similar model list with the maximum similarity satisfies a threshold, returning the similar model list.  
 (004; page/lines 51/27-30.). 
Claim 15 is rejected as the same reason with claim 8. 

With respect to claim 9, Bregman-Amitai teaches the method of claim 8,wherein returning the similar model list in response to determining that a pre-stored model from the similar model list with the maximum similarity satisfies the threshold further comprises tuning the similar model to remove reusable features that fail to satisfy a minimum population criteria and a sample data distribution criteria (‘004; page/lines 56/22-28) 
Claim 16 is rejected as the same reason with claim 9. 

With respect to claim 10, Bregman-Amitai teaches the method of claim 8, wherein determining similarity of pre-stored models further comprises: in response to determining that the pre-stored models from the similar model list fail to satisfy the threshold, recommending model options for the user to select, and return a model selection based on a user selected model option (‘004; page/lines 13/30-14/2; page/lines 51/27-30; 59/9-18 )   



  Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686